DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2021 has been entered.
 	Claims 1 and 17 are currently amended.  Claim 5 is canceled.  Claims 1-4 and 6-19 are pending review in this action.  The previous claim objection is withdrawn in light of Applicant’s corresponding amendment. The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant’s corresponding amendments. 
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6, 8, 9, 11-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,979,502, hereinafter Gartstein, with evidence from German Patent Publication DE 20 2015004274, hereinafter Roehm. (The equivalent U.S. Pre-Grant Publication 2016/0372939 is used in lieu of a formal translation of Roehm).

Regarding claim 1, Gartstein teaches a battery pack. The battery pack includes a container (24, “housing”) and one or more battery cells (22) arranged within the container (24, “housing”) (col. 5, lines 27-28; col. 6, lines 58-59 and figure 4).
An electronic system arranged within the container (24, “housing”) includes a circuit board (12) and an LED (“light emitter”) arranged on the circuit board (12) (col. 4, lines 16-19, col. 5, lines 16-18). 
An elastic and transparent bezel (11, “protector”) is positioned to enclose the circuit board (12) and LED (“light emitter”) (col. 3, lines 16-19, 39-43; col. 5, lines 16-19, 24-27 and figures 1-3). The bezel (11, “protector”) is positioned in the container (24, “housing”) (col. 5, lines 16-18 and figure 4). Therefore, it is arranged between the LED (“light emitter”) and the container (24, “housing”).
The circuit board (12) is positioned inside the bezel (11, “protector”) and the bezel (11, “protector”) is positioned in the container (24, “housing”) (figures 1-3 and 5). Therefore, the bezel is situated between the circuit board (12) and the container (24, “housing”).
Gartstein teaches that the circuit board (12) is placed inside the bezel (11, “protector”) and the two are attached together (col. 4, lines 44-45, 52-53). It is thus understood that an inner surface of the bezel (11, “protector”) is in contact with the circuit board (12).

Retainer (33) is attached to the container (24, “housing”) (col. 5, lines 49-50) and is considered “a second housing part”. 
Gartstein teaches that the retainer (33, “second housing part”) is crimped to be attached to housing (10) (col. 5, lines 52-53). Housing (10) is formed of the bezel (11, “protector”) and is positioned such that it is recessed relative to the retainer (33, “second housing part”) and surrounded by the retainer (33, “second housing part”) (col. 3, lines 16-18 and figures 1-3 and 5). Therefore, once crimped, the outer surface of the bezel (11, “protector”) would be in contact with the retainer (33, “second housing part”).  
The inner surface of the bezel (11, “protector”) is considered the “one side” and the outer surface of the bezel (11, “protector”) is considered the “opposite side”.
The bottom of the container (24, “housing”) is considered a “first housing part”. 
In the direction along the length of the battery pack, the bottom (“first housing part”) is behind the circuit board (12). Along the same direction, the circuit board (12) is behind the bezel (11, “protector”). Along the same direction, the crimped part of the retainer (33, “second housing”) is in front of (a portion of) the bezel (11, “protector”).

Garstein teaches that the container (24, “housing”) has the same size as a conventional battery so that it fits in and can operate in standard electronic devices (col. 6, lines 24-31). As such, the container (24, “housing”) itself is a “mechanical interface”. 
It is known in the art that conventionally sized batteries may be used to power handheld power tools – see, e.g. Roehm (paragraph [0024]).
Given that Garstein’s assembly is equipped with an “electrical interface” and a “mechanical interface” sized to fit into and be able to power a handheld power tool, it is considered “configured to power a handheld power tool”.
Regarding claim 2, Gartstein teaches a battery pack for use in a portable electronic device (col. 1, lines 21-24). Gartstein’s battery pack is capable of being used in a handheld power tool.
Regarding claim 3, Gartstein teaches that an output contact (20, “operating element”) is located on the circuit board (12) (col. 3, lines 46-51 and figure 2).
Regarding claim 4, Gartstein teaches that the output contact (20, “operating element”) is in electrical contact with the output terminal (15), which is part of the bezel (11, protector”) (col. 3, lines 56-59). 

Gartstein teaches that a portion of the bezel (11, “protector”) forms a button to activate the LED indicator (col. 4, lines 24-27). It is therefore understood that the bezel (11, “protector”) is in contact (at least at the time of activation) with the LED indicator (“light emitter”) or at the very least with an element which activates the LED indicator. In the latter case, the LED indicator and the activating element may be considered to form together a light emitter assembly located on the circuit board (12) and in contact with the bezel (11, “protector”).
Regarding claim 6, Gartstein teaches that the retainer (33, “second housing part”) is crimped to be attached to housing (10) (col. 5, lines 52-53). Housing (10) is formed of the bezel (11, “protector”) and is positioned such that it is recessed relative to the retainer (33, “second housing part”) and surrounded by the retainer (33, “second housing part”) (col. 3, lines 16-18 and figures 1-3 and 5). Therefore, once crimped, the outer surface of the bezel (11, “protector”) would be in contact with the retainer (33, “second housing part”).  
Regarding claim 8, Garstein teaches that the bezel (11, “protector”) is elastic (col. 5, lines 24-27). The circuit board (12) of the electronic system is inside the bezel (11, “protector”) (figures 1-3). Therefore, the electronic system and the bezel (11, “protector”) are arranged such that a mechanical load on the electronic system is capable of being dampened by the elasticity of the bezel (11, “protector”).
 claim 9, Garstein teaches that the bezel (11, “protector”) is elastic (col. 5, lines 24-27). The circuit board (12) of the electronic system is inside the bezel (11, “protector”) (figures 1-3). The LED is positioned on the circuit board (12) (col. 4, lines 17-18). Therefore, the electronic system and the bezel (11, “protector”) are arranged such that a mechanical load on the electronic system in an area of the LED is capable of being dampened by the elasticity of the bezel (11, “protector”).
Regarding claim 11, Gartstein teaches that the bezel (11, “protector”) has a planar top surface which extends in the same direction as the planar surface of the circuit board (12) (figure 2).
Regarding claim 12, Gartstein teaches that the bezel (11, “protector”) fully encloses the circuit board (12) on which the LED indicator (“light emitter”) is located (figure 2). Therefore, the bezel (11, “protector”) entirely covers all faces of the LED indicator (105, “light emitter”). Applicant should note that absent a reference point, the designator “front” has no absolute meaning.
Regarding claim 13, Gartstein teaches that a side face of the bezel (11, “protector”) covers a side face of the circuit board (12) (figure 3). 
Regarding claim 14, Gartstein teaches retainer (33, “second housing part”). Retainer (33, “second housing part”) has a dimension parallel to the top of the bezel (11, “protector”). Therefore, the two have “planar extensions” that are essentially the same. 
Regarding claim 16, Gartstein teaches an LED positioned on the circuit board (12) and enclosed by the bezel (11, “protector”) (col. 4, lines 16-18). Given that the .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-3, 6, 10-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2008/0160392, hereinafter Toya and further in view of U.S. Patent No. 6,979,502, hereinafter Gartstein, with evidence from German Patent Publication DE 20 2015004274, hereinafter Roehm. (The equivalent U.S. Pre-Grant Publication 2016/0372939 is used in lieu of a formal translation of Roehm).
Regarding claim 1, Toya teaches a battery pack. The battery pack includes an insulating tube (“housing”) and one battery cell arranged within the insulating tube (“housing”) (paragraphs [0082, 0109]).
An electronic system arranged within the insulating tube (“housing”) includes a circuit board (41) and a LED (44, “light emitter”) arranged on the circuit board (41) (paragraphs [0085, 0089, 0090]). 
A transparent section (43, “protector”) is positioned between the LED (44, “light emitter”) and the insulating tube (“housing”) (paragraphs [0090, 0109]). 
An opening (43a) in the transparent section (43, “protector”) accommodates a button (45) which activates the LED (44, “light emitter”) (paragraphs [0089, 0099] and figures 12-14).

The transparent section (43, “protector”) encloses the circuit board (41) – therefore it is positioned between the circuit board (41) and the insulating tube (“housing”). 
An inner surface of the transparent section (43, “protector”) is in contact with the circuit board (41) (figure 15).
The outer surface of the transparent section (43, “protector”) is in contact with a portion of the insulating tube (“housing”). This portion is considered the “second housing part”.
The inner surface is considered the “one side” and the outer surface is considered the “opposite side”.
Toya teaches that the battery pack includes a terminal (34) protruding from the insulating tube (“housing”) (paragraph [0083] and figure 15). The terminal (34) is “an electrical interface”. 
Toya teaches that the exterior shape of the battery pack can be AA, AAA or PP3 (also known as 9-volt battery) (paragraph [0082]) and that the battery pack is intended to be used as a substitute for such a standard size battery.  As such, the entirety of the battery pack itself is a “mechanical interface”. 

Given that Toya’s assembly is equipped with an “electrical interface” and a “mechanical interface” sized to fit into and be able to power a handheld power tool, it is considered “configured to power a handheld power tool”.
Toya fails to teach that the transparent section (43, “protector”) is elastic and that the inner surface is in contact with the LED.
Gartstein teaches an analogous battery pack including a battery cell (22), a circuit board (12), an LED arranged on the circuit board (12) and a transparent bezel (11, “protector”) covering the circuit board (12) and LED (col. 3, lines 16-19, 39-43; col. 5, lines 16-19, 24-28; col. 6, lines 58-59 and figures 1-4). Gartstein teaches that a portion of the transparent bezel (11, “protector”) is made flexible, such that it may form a button to activate the LED (col. 4, lines 24-27). 
Therefore it would have been obvious to the ordinary skilled artist before the effective filing date of the claimed invention to form at least a portion of the transparent section (43, “protector”) as a flexible material so that the button (45) could be activated without an opening in the transparent section (43, “protector”) as taught by Gartstein for the purpose of simplifying construction and forming a self-contained protective structure without unnecessary openings.
In the combination of Toya and Gartstein, the inner surface of the transparent section (43, “protector”) would be in contact with the LED at least when it is being activated.
claim 2, Toya teaches a battery pack. Toya’s battery pack is capable of being used in a handheld power tool.
Regarding claim 3, Toya teaches a button (45, “operating element”) located on the circuit board (41) (paragraph [0089]).
Regarding claim 6, Toya teaches that the transparent section (43, “protector”) is in contact with the insulating tube (“housing”) (paragraph [0109]).
Regarding claim 10, Toya as modified by Gartstein teaches that the transparent section (43, “protector”) is flexible. As such, a force on the insulating tube (“housing”) is capable of being transmitted via the transparent section (43, “protector”) to activate the button (45, “operating element”).
Regarding claim 11, Toya teaches that the transparent section (43, “protector”) has a planar top surface which extends in the same direction as the planar surface of the circuit board (41) (figures 13-15).
Regarding claim 12, Toya teaches that the transparent section (43, “protector”) fully encloses the circuit board (41) on which the LED (44, “light emitter”) is located (figure 15). Therefore, the transparent section (43, “protector”) entirely covers all faces of the LED indicator (44, “light emitter”). Applicant should note that absent a reference point, the designator “front” has no absolute meaning.
Regarding claim 13, Toya teaches that a side face of the transparent section (43, “protector”) covers a side face of the circuit board (41) (figure 15). 
Regarding claim 15, Toya teaches that a thickness of the transparent section (43, “protector”) is larger than a height of the LED (44, “operating element”) (figure 15).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2008/0160392, hereinafter Toya in view of U.S. Patent No. 6,979,502, hereinafter Gartstein as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2011/0117408, hereinafter Lennox.
Regarding claim 7, Toya teaches that the transparent section (43, “protector”) is in contact with the insulating tube (“housing”) (paragraph [0109]).
Toya fails to teach that the insulating tube (“housing”) is transparent.
It is well-known in the art that insulating tubes of the type taught by Toya may be transparent – see, e.g. Lennox (paragraph [0032]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to select a transparent insulating tube (“housing”) without undue experimentation and with a reasonable expectation of success.

Claim 17-19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2008/0160392, hereinafter Toya and further in view of U.S. Patent No. 6,979,502, hereinafter Gartstein. 

Regarding claim 17, Toya teaches a battery pack. The battery pack includes an insulating tube (“housing”) and a battery arranged within the insulating tube (“housing”) (paragraphs [0082, 0109]). Toya teaches that the battery may be a PP3 size battery (paragraph [0082]). PP3 type batteries include multiple battery cells within a common enclosure (“cell holder area”), which is equivalent to Toya’s exterior case (31). 

A transparent section (43, “protector”) is positioned between the LED (44, “light emitter”) and the insulating tube (“housing”) (paragraphs [0090, 0109]). 
An opening (43a) in the transparent section (43, “protector”) accommodates the switch (45, “operating element”) which activates the LED (44, “light emitter”) (paragraphs [0089, 0099] and figures 12-14).
Toya fails to teach that the transparent section (43, “protector”) is elastic and that a force on the housing is capable of being transmitted via the transparent section (43, “protector”) to actuate the switch (45, “operating element”).
Gartstein teaches an analogous battery pack including a battery cell (22), a circuit board (12), an LED arranged on the circuit board (12) and a transparent bezel (11, “protector”) covering the circuit board (12) and LED (col. 3, lines 16-19, 39-43; col. 5, lines 16-19, 24-28; col. 6, lines 58-59 and figures 1-4). Gartstein teaches that a portion of the transparent bezel (11, “protector”) is made flexible, such that it may form a button to activate the LED (col. 4, lines 24-27). 
Therefore it would have been obvious to the ordinary skilled artist before the effective filing date of the claimed invention to form at least a portion of the transparent section (43, “protector”) as a flexible material so that the button (45) could be activated without an opening in the transparent section (43, “protector”) as taught by Gartstein for 
In the combination of Toya and Gartstein, a force on an outer surface of the insulating tube (“housing”) would be transmittable via the transparent section (43, “protector”) to actuate the switch (45, “operating element”).
Regarding claim 18, Toya teaches a switch (45, “operating element”) (paragraph [0089]).
Regarding claim 19, Toya teaches a switch (45, “operating element”), which is activated by pressing (paragraph [0099]), therefore it is a “button”.  The switch (45, “operating element”) is connected to the circuit board (41) (paragraph [0092] and figure 13). When the switch (45, “operating element”) is actuated the LED (44, “light emitter”) displays a remaining capacity of the battery (paragraph [0091]). The remaining capacity of a battery corresponds to an instantaneous state of charge.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the Roehm reference was added to the disclosures of Garstein and Toya to address the amended claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724